UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-6841



EDWARD B. BENNETT,

                                                 Plaintiff - Appellant,

             versus


AL CANNON, JR., Esquire; REGGIE TRIPPLETT,
M.D.; NATIONAL COMMISSION OF HEALTH CARE,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-04-22097-GRA)


Submitted:    August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward B. Bennett, Appellant Pro Se. Stephanie Pendarvis McDonald,
Charleston, South Carolina; Robert Holmes Hood, Roy Pearce Maybank,
HOOD LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward B. Bennett appeals a district court judgment

adopting the magistrate judge’s report and recommendation and

dismissing his civil rights complaint for failing to prosecute. We

have reviewed the record and the district court’s order and affirm

for the reasons cited by the district court.       See Bennett v.

Cannon, No. CA-04-22097-GRA (D.S.C. Apr. 29, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -